Case 1:19-c oe ee ee Filed 04/1 Page 1 of 1
(Wires lyprel Eurzakt Cer

Dyprtpey a [Uaeviosert

Sow! Gob

Fin lI WE CASE fod Bs CY - 218 70F

if

Lye rine
Lfuesos?. Y of Mou @ O

? Zeal JO firewt Ze eh pow

“4
oo
tea wei FiariltvE 0 Aen Zim plo Anon

fv. Cen Cet FRO KO 000 70
Yor S00 006 Amy 7~ LSB?

vit

l

sing

SSVH 40 LOidLSi
YNOD LOYLSIG “Sih
20 +1 Wd ZI Yo¥ ot

ah IFEG gr

ew Devenrap ho 7 ‘

7, : A
Ip Cprury The SURUPKTIOWAL J vw? tf

Leer Sie )
- I) A” Kee ete OF FIMAL

Z2, LERT DY, Jie BMG 00)

Zeb
GD gft{ en?
eptc#ult) LVL BY
bin rt

A cste LER.

AIK KX!) p2fh[~

J01d30 SHY319 NI
aad
